Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment filed on 4/18/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1-4, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 7600894, cited previously) in view of Desmet (US 20120033445) and Sitzema(US 20030185012 A1)
Regarding claim 1, Simon teaches a  reflective device (Fig.12A), wherein the reflective device is transparent and comprises a light entrance (surface on which light emitter LEDM1 is located ), a light exit (external open surface  OR cover PR in Fig.11B wherein the cover applies to Fig.12A), and a reflective wall (PC,col.4,lines 45-60) between the light entrance and the light exit, and wherein the light entrance is smaller than the light exit, and the reflective wall (PC wherein reflective rays RR1, RR2 and RR3 shown in the Figure) comprises an inner surface and an outer surface IRS, the inner surface comprising a plurality of sawtooth structures (prism rings PRT, col.4,lines 45-60) arranged continuously along a direction from the light entrance to the light exit, each of the sawtooth structures comprising a first refractive surface and a second refractive surface intersected with each other, and two ends of each of the sawtooth structures being respectively extended toward the light entrance and the light exit, wherein a ridge line is formed by intersecting of the first refractive surface and the second refractive surface of each of the sawtooth structures and an angle between the ridge line and a plane where the light entrance locates is smaller than a predetermined degree, and the reflective wall comprises four reflective walls (opposite walls in Fig.12A), two reflective walls are opposite to each other, and each of the reflective walls is in a plate shape that respectively extends from the light entrance to the light exit.
Simon further teaches a plurality of light emitting units are directly disposed on a bottom of the connecting plate (LEDM1 on the base in Fig.12A, wherein LEDM1 can be a single or an array of LEDs on the base of the connecting plate).
Although Simon teaches four reflective walls, in place of two reflective walls, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use two reflective walls in place of four reflective walls depending on desired use, wherein the other two opposite plates can be used as movable covers in order to replace/access electrical connections. 
Simon does not teach the reflective device comprises a connection plate having a plate shape that surrounds an enclosure space between the two reflective walls and a bottom of the connection plate is flush with end of the two reflective walls, a plurality of light emitting units are directly disposed on the bottom of the connection plate between the two reflective ways, and an inner surface of the connection plate is a total reflection surface.
Desmet teaches a connection plate (the horizontal plate section on which LED 13 is disposed) having a plate shape that surrounds an enclosure space between the side reflective walls and a bottom of the connection plate is flush with end of the side reflective walls, and an LED is directly disposed on the bottom of the connection plate between the surrounding reflective walls, whereas Sitzemateaches the connection plate 200 being a separate and not integral with the reflective side walls, and an inner surface of the connection plate of Barker is a total reflection surface.
Therefore, from the teachings of Desmet and Barber, it would have been obvious to one of ordinary skill in the art, to add a separate reflecting surface on a connection plate, wherein the connection plate connects reflective side walls, in the device of Simon in order to add efficiency by reflecting light that does not strike the side reflecting walls.

Regarding claim 11, Simon teaches a reflective device, wherein the reflective device is transparent 3ATTY DOCKET NO.: 163168.00051 and comprises a light entrance, a light exit, and a reflective wall between the light entrance and the light exit, wherein the reflective wall comprises an inner surface and an outer surface, the inner surface comprising a plurality of sawtooth structures arranged continuously along a direction from the light entrance to the light exit, each of the sawtooth structures comprising a first refractive surface and a second refractive surface intersected with each other, two ends of each of the sawtooth structures being respectively extended toward the light entrance and the light exit (see rejection in claim 1 above) , an optical space being formed among the light entrance, the light exit and the inner surface of the reflective wall, wherein a ridge line is formed by intersecting of the first refractive surface and the second refractive surface of each of the sawtooth structures and an angle between the ridge line and a plane where the light entrance locates is smaller than a predetermined degree, and the reflective wall comprises four reflective walls, the reflective walls are opposite to each other, and each of the reflective walls is in a plate shape that respectively extends from the light entrance to the light exit, and the reflective device is configured to allow part of incident light, which enters from the light entrance, to be incident onto the reflective wall, to be incident into the optical space by reflection of the reflective wall, and to exit by passing through the light exit; and to allow another part of the incident light, which enters from the light entrance, to directly pass through the optical space and exit from the light exit.
Simon further teaches a plurality of light emitting units are directly disposed on a bottom of the connecting plate (LEDM1 on the base in Fig.12A, wherein LEDM1 can be a single or an array of LEDs on the base of the connecting plate).
Although Simon teaches four reflective walls, in place of two reflective walls, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use two reflective walls in place of four reflective walls depending on desired use, wherein the other two opposite plates can be used as movable covers in order to replace/access electrical connections.
Simon does not teach the reflective device comprises a connection plate having a plate shape that surrounds an enclosure space between the two reflective walls and a bottom of the connection plate is flush with one end of the two reflective walls, a plurality of light emitting units are directly disposed on the bottom of the connection plate between the two reflective walls, and an inner surface of the connection plate is a total reflection surface.
Desmet teaches a connection plate (the horizontal plate section on which LED 13 is disposed) having a plate shape that surrounds an enclosure space between the side reflective walls and a bottom of the connection plate is flush with end of the side reflective walls, and an LED is directly disposed on the bottom of the connection plate between the surrounding reflective walls, whereas Sitzemateaches the connection plate 200 being a separate and not integral with the reflective side walls, and an inner surface of the connection plate of Barker is a total reflection surface.
Therefore, from the teachings of Desmet and Barber, it would have been obvious to one of ordinary skill in the art, to add a separate reflecting surface on a connection plate, wherein the connection plate connects reflective side walls, in the device of Simon in order to add efficiency by reflecting light that does not strike the side reflecting walls.
 
Regarding claim 19, Simon teaches a light source module (Fig.12A) , comprising: a reflective device (reflective side walls) and a light- emitting assembly (LEDM1) , wherein the reflective device is transparent and comprises a light entrance, a light exit, and a reflective wall between the light entrance and the light exit, wherein the light entrance is smaller than the light exit, wherein the reflective wall comprises an inner surface and an outer surface, the inner surface comprising a plurality of sawtooth structures arranged continuously along a direction from the light entrance to the light exit, each of the sawtooth structures comprising a first refractive surface and a second refractive surface intersected with each other, and two ends of each of the sawtooth structures being respectively extended toward the light entrance and the light exit, wherein a ridge line is formed by intersecting of the first refractive surface and the second refractive surface of each of the sawtooth structures and an angle between the ridge line and a plane where the light entrance locates is smaller than a predetermined degree, and the reflective wall comprises four reflective walls, the  reflective walls are opposite to each other, and each of the reflective walls is in a plate shape that respectively extends from the light entrance to the light exit; and wherein the light-emitting assembly is at the light entrance of the reflective device (see rejection in claim 1 above) .
Simon further teaches a plurality of light emitting units are directly disposed on a bottom of the connecting plate (LEDM1 on the base in Fig.12A, wherein LEDM1 can be a single or an array of LEDs on the base of the connecting plate).
Although Simon teaches four reflective walls, in place of two reflective walls, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use two reflective walls in place of four reflective walls depending on desired use, wherein the other two opposite plates can be used as movable covers in order to replace/access electrical connections.
Simon does not teach the reflective device comprises a connection plate having a plate shape that surrounds an enclosure space between the two reflective walls and a bottom of the connection plate is flush with one end of the two reflective walls, a plurality of light emitting units are directly disposed on the bottom of the connection plate between the two reflective walls, and an inner surface of the connection plate is a total reflection surface.
Desmet teaches a connection plate (the horizontal plate section on which LED 13 is disposed) having a plate shape that surrounds an enclosure space between the side reflective walls and a bottom of the connection plate is flush with end of the side reflective walls, and an LED is directly disposed on the bottom of the connection plate between the surrounding reflective walls, whereas Sitzemateaches the connection plate 200 being a separate and not integral with the reflective side walls, and an inner surface of the connection plate of Barker is a total reflection surface.
Therefore, from the teachings of Desmet and Barber, it would have been obvious to one of ordinary skill in the art, to add a separate reflecting surface on a connection plate, wherein the connection plate connects reflective side walls, in the device of Simon in order to add efficiency by reflecting light that does not strike the side reflecting walls.

Regarding claim 2, Simon in view of Desmet and Sitzemateaches a reflective device wherein the reflective wall has a uniform thickness (PC, col.4, lines 45-60 in Simon).

Regarding claims 3 and 15, Simon in view of Desmet and Sitzemateaches a reflective device, wherein the first refractive surface and the second refractive surface are perpendicular to each other (prismatic structure surfaces EX in Fig.12A of Simon).

Regarding claims 4 and 16, Simon in view of Desmet and Sitzemateaches a reflective device, wherein the ridge line comprises a straight line (the same structure of the prismatic structures in Simon results in the same shape as claimed).

Regarding claim 8, Simon in view of Desmet and Sitzemateaches the reflective walls as claimed but is silent regarding the reflective wall has a uniform thickness that is smaller than a pre-determined thickness value. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the thickness values, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum thickness range” involves only routine skill in the art

Regarding claim 9, Simon in view of Desmet and Sitzemateaches a reflective device, wherein the outer surface of the reflective wall is a smooth wall surface and the outer surface of the reflective wall is a total reflection surface (see the smooth reflective wall surface IRS in Simon).

Regarding claim 10, Simon in view of Desmet and Sitzemateaches a reflective device, wherein two ends of each saw tooth structure are extended to the light entrance and /or the light exit (prismatic structures in Fig.11A in Simon).

Regarding claim 12, Simon in view of Desmet and Sitzemateaches a reflective device, wherein the incident light:  enters into the reflective wall through refraction of the inner surface, is incident onto the outer surface through refraction of the first refractive surface or the second refractive surface of the sawtooth structure, is incident onto the inner surface back through reflection of the outer surface, enters into the optical space through another refraction of the inner surface , and exits by passing the light exit ultimately (see RR1,RR2 and RR3 and entrance and exit of the rays in Fig.12A in Simon).

Regarding claim 13, Simon in view of Desmet and Sitzemateaches a reflective device, wherein refraction of the incident light at the inner surface occurs twice, and reflection of the incident light at the outer surface occurs once (see RR1, RR2 and RR3 and entrance and exit of the rays in Fig.12A in Simon).

 Regarding claim 14, Simon in view of Desmet and Sitzemateaches a reflective device wherein the reflective wall has a uniform thickness (Fig.12A in Simon).

Regarding claim 18, Simon in view of Desmet and Sitzemateaches the reflective walls as claimed but is silent regarding the reflective wall has a uniform thickness that is smaller than a pre-determined thickness value. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the thickness values, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum thickness range” involves only routine skill in the art

Regarding claim 20, Simon in view of Desmet and Sitzemateaches a reflective device, wherein the light-emitting assembly comprises a light source board (contact base EB in Fig.11B that applies to Fig.12A and col.4, lines 20-25 in Simon) and a plurality of light-emitting units (LEDM1 LEDM2 in Fig.12A) on the light source board; and wherein the light source board encloses the light entrance, wherein the connection plate comprises the light source board (circuit board that drives the LEDM1 LED arrays in Fig.12 in Simon).
   
   	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Desmet and Sitzemaand further in view of Duan (US 20130077320, cited previously)
Regarding claims 5 and 6, Simon in view of Desmet and Sitzemateaches a tangent line of any point on the ridge line and a plane where the light entrance locates is an acute angle (ϴ) as shown in Figure 12A of Simon) but does not explicitly teach an angle between a tangent line of any point on the ridge line and a plane where the light entrance locates is smaller than 40° (for claim 5) and wherein an angle between a tangent line of any point on the ridge line and a plane where the light entrance locates is smaller than 38° when the reflective wall is made of PC; and the angle is smaller than 30° when the reflective wall is made of an acrylic (for claim 6). 
 	However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust the angles, since where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to optimize the length of the totally reflecting surface, which depends on the angle of the base as shown in Duan wherein base 1320 is shown in Fig.4 and [0040] of Duan. Furthermore, Duan also discloses the refractive index of the sawtooth structure with respect to the air, which indicates that different materials result in different conditions for totaling reflecting of  light from surface 1322 of Duan, therefore further from the teachings of Duan, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust/optimize the angle that the sawtooth structure makes with the base based on the material and refractive index in order to optimize the total reflection.
 
Response to Arguments
The arguments filed by the Applicant on 3/9/22 is acknowledged. The Applicant has mainly argued regarding the amended portions of the claims that are hereby moot in light of new grounds of rejection. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 				Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875